In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-3225

T ERENCE B ROOKS,
                                                  Plaintiff-Appellant,
                                  v.

T HE C ITY OF C HICAGO, and T. D AVEY, C. S AVICKAS,
and R. S TEGMILLER, individually,
                                       Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 08 C 93—Elaine E. Bucklo, Judge.



       A RGUED M ARCH 31, 2009—D ECIDED M AY 1, 2009




  Before F LAUM, M ANION, and R OVNER, Circuit Judges.
  F LAUM, Circuit Judge. Plaintiff Terence Brooks sued
defendant police officers Davey, Savickas, and Stegmiller,
as individuals, and their employer, the City of Chicago.
He alleged false arrest under 42 U.S.C. § 1983; malicious
prosecution under state law; false imprisonment under
state law; and due process violations under § 1983. The
district court dismissed Brooks’s federal claims and
declined to exercise supplemental jurisdiction over his
2                                               No. 08-3225

state law claims. The court then denied Brooks’s motion
to reconsider. Brooks appealed, and we now affirm.


                      I. Background
  In his first amended complaint, Brooks stated that on
May 18, 2004, he was walking on the 3500 block of South
Rhodes Street in Chicago when police officers Davey,
Savickas, and Stegmiller grabbed him, threw him to the
ground, and searched around the waistband of his under-
wear. He continued that the officers used excessive force
and acted without probable cause in arresting him and
confining him for approximately three weeks before
the charges were dismissed.
  Brooks further alleged that on July 8, 2004, an indictment
was issued against him based on evidence seized during
the May 18 arrest. Brooks stated that he did not receive
notice of the indictment, and he failed to appear in court
on his July 22, 2004 appearance date. A warrant was
issued against Brooks as a result of his failure to appear.
  On May 7, 2007, Brooks was arrested on the 2004 war-
rant. The officers who arrested Brooks in May 2007 were
not the defendant officers. Nevertheless, Brooks alleged
that the 2007 arrest was “caused by defendants Davey,
Savickas, and Stegmiller and based upon the same
crime Plaintiff allegedly committed on May 18, 2004.”
Brooks was imprisoned for about five months until the
state dropped its charges against him on October 22, 2007.
 On January 4, 2008, Brooks filed suit in the district court.
He filed his first amended complaint on April 28, 2008.
No. 08-3225                                                 3

Count I of his amended complaint alleged false arrest
against the individual defendants under 42 U.S.C. § 1983.
Counts II and III asserted state law claims for malicious
prosecution and false imprisonment, respectively. Count
IV asserted a federal due process claim against the de-
fendant officers under § 1983.
  The City and the defendant officers moved to dismiss
Brooks’s amended complaint. They argued that Brooks’s
false arrest claim should be dismissed, because Brooks
alleged that he was arrested without probable cause in
2004 and any claim based on that arrest was time barred
as the statute of limitations for § 1983 claims in Illinois
is two years. They continued that Brooks failed to state
a false arrest claim for his 2007 arrest, which was made
on a facially valid warrant. The City and the defendant
officers also argued that Brooks’s due process claim
should be dismissed because it merely recast his
time-barred false arrest claim as a due process claim.
  The district court granted the motion to dismiss. The
court explained with respect to Brooks’s false arrest claim
that, while Brooks “purports to recover for the 2007 arrest,
his claim hinges entirely on the propriety of the 2004 arrest,
which is outside the limitation period.” The court also
held that Brooks failed to state a federal due process claim
but had merely combined the elements of a false arrest
claim and a state law malicious prosecution claim. The
court declined to exercise supplemental jurisdiction
over Brooks’s state law claims and dismissed them
without prejudice. The court then denied Brooks’s
motion to reconsider.
4                                               No. 08-3225

                       II. Analysis
  On appeal from an order granting a motion to dismiss
pursuant to Fed. R. Civ. P. 12(b)(6), we review de novo
whether the appellant states a claim for which relief can
be granted. We accept as true all well-pleaded allegations,
and we draw all reasonable inferences in the appellant’s
favor. Bielanski v. County of Kane, 550 F.3d 632, 633 (7th
Cir. 2008).


    A. False Arrest Claim
  The applicable statute of limitations for a § 1983 false
arrest claim arising in Illinois is two years. 735 ILCS 5/13-
202 (2009). “[A] § 1983 claim seeking damages for a false
arrest in violation of the Fourth Amendment, where the
arrest is followed by criminal proceedings, begins to run
at the time the claimant becomes detained pursuant to
legal process.” Wallace v. Kato, 549 U.S. 384, 397 (2007).
  Brooks concedes that any claim based on the 2004 arrest
alone is untimely. In an attempt to avoid a statute of
limitations problem, Brooks does not argue simply that the
2004 arrest was unlawful. Rather, he argues that in
May 2004 the named defendants “caused” an unlawful
arrest that occurred in May 2007. According to Brooks, the
evidence seized from Brooks at the time of his May 2004
arrest became the basis for the indictment; in turn, Brooks
was ordered to appear in court; his failure to appear led
to the 2004 warrant; and the warrant ultimately led to the
2007 arrest. Brooks’s theory seems to be that the fruits of
the defendant officers’ allegedly illegal seizure in 2004
No. 08-3225                                                  5

provided the evidentiary basis for the indictment, which
led to his 2007 arrest.
  To succeed, a false arrest claim requires an arrest made
“without probable cause.” See Askew v. City of Chicago, 440
F.3d 894, 895 (7th Cir. 2006). The only arrest that Brooks
challenges as made without probable cause occurred in
May 2004, more than two years before Brooks filed this
lawsuit. Brooks concedes he was arrested in 2007 pursuant
to a “facially valid warrant that was issued because [he]
failed to appear in court” following his indictment. The
existence of an outstanding warrant supports probable
cause for an arrest. United States v. Thornton, 463 F.3d 693,
698 (7th Cir. 2006); Juriss v. McGowan, 957 F.2d 345, 350
(7th Cir. 1992).
  Assuming Brooks had a cause of action against the
defendant officers after the alleged wrongful arrest in
2004, such claim accrued at that time. Later proceedings
are irrelevant to accrual of a false arrest claim because “the
plaintiff can plead all the elements on the day of the
arrest regardless of later proceedings.” Sneed v. Rybicki, 146
F.3d 478, 481 (7th Cir. 1998). Brooks’s 2007 arrest and
confinement cannot revive any claim based on the 2004
arrest. The Supreme Court in Wallace rejected the notion
that a false arrest claim was actionable after the statute
of limitations had run on the theory that “it set the
wheels in motion” for a subsequent conviction and deten-
tion. 549 U.S. at 391. Brooks cannot hold the defendant
officers liable for his 2007 arrest, and he has failed to state
a claim for false arrest that is not time-barred. The district
court was correct to dismiss Count I of Brooks’s complaint.
6                                             No. 08-3225

    B. Due Process Claim
  After he was granted leave to file an amended complaint,
Brooks added a claim for “due process violations.” He
alleged that the defendant officers deprived him “of fair
criminal proceedings” by acts including “not disclosing
known exculpatory evidence, perjuring themselves,
submitting false charges as contained in the criminal
complaints, submitting false police reports, and otherwise
acting to deny plaintiff a fair trial.”
  The district court was correct to dismiss Brooks’s due
process claims as well. A plaintiff cannot state a due
process claim “by combining what are essentially claims
for false arrest under the Fourth Amendment and state
law malicious prosecution into a sort of hybrid substan-
tive due process claim under the Fourteenth Amend-
ment.” McCann v. Mangialardi, 337 F.3d 782, 786 (7th Cir.
2003). Here, Brooks’ complaints about the conduct of the
defendant officers leading to his 2004 arrest are merely
improper attempts to recast his untimely unlawful arrest
claim as a due process claim. As for Brooks’s allegations
that criminal proceedings were instituted against him
based on false evidence or testimony, such a claim “is, in
essence, one for malicious prosecution, rather than a
due process violation.” Id. Finally, any arguments that he
raised for the first time in his motion to reconsider are
waived. See Kunz v. DeFelice, 538 F.3d 667, 681 (7th Cir.
2008).
No. 08-3225                                              7

                    III. Conclusion
  We A FFIRM the dismissal of Brooks’s false arrest and due
process claims.




                           5-1-09